


Exhibit 10.1






KIMBALL INTERNATIONAL, INC.


RESTRICTED SHARE UNIT AWARD AGREEMENT
THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (“Agreement”), dated the ____ day of
___________, 2014 (“Award Date”), is granted by KIMBALL INTERNATIONAL, INC., an
Indiana corporation, (“Company”) to _________________ (“Employee”) pursuant to
the terms of the Company’s Amended and Restated 2003 Stock Option and Incentive
Plan (“Plan”).


WHEREAS, the Board of Directors and Compensation and Governance Committee of the
Company (“Committee”) believe it to be in the best interests of the Company and
its share owners for its officers and other key employees to obtain or increase
their stock ownership interest in the Company in order that they will thus have
a greater incentive to work for and manage the Company's affairs in such a way
that its shares may become more valuable; thereby aligning the personal
interests of officers and key employees with those of the Company's share
owners; and


WHEREAS, the Employee is employed by the Company or one of its subsidiaries as
an officer or key employee;


NOW THEREFORE, in consideration of these premises and of services to be
performed by the Employee, the Company hereby grants this Restricted Share Unit
Award to the Employee on the terms and conditions hereinafter expressed and
subject to the terms of the Plan.


1.
UNIT AWARD

The Company hereby grants to the Employee the right to receive a total of
__________ ( ) shares of Common Stock of the Company, previously known as Class
B shares (“Common Stock”), subject to the terms and conditions set forth in this
Agreement and the Plan (“Award”).


2.
VESTING



A.
The Award shall vest as follows: ___ shares on June 30, 2015, ____ shares on
June 30, 2016 and ____ shares on June 30, 2017 (each “Vesting Date”), subject to
the following:



(i)
If the Employee ceases “Continuous Service” for any reason, other than death,
“Retirement,” or “Disability,” as defined below, before a Vesting Date, the
Employee's rights with respect to the unvested portion of the Award will
terminate.



(ii)
For purposes herein:

(a)
“Continuous Service” means the absence of any interruption or termination of
service as an employee of the Company. Service will not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of an Employee’s transfer between
the Company and an affiliate or any successor to the Company.





--------------------------------------------------------------------------------




(b)
“Retirement” shall mean voluntarily retiring from the Company after reaching age
62; provided, however, that such retirement must result in a separation of
service, as defined in Section 409A of the Internal Revenue Code of 1986, as
amended. “Separation from Service” shall mean a “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and Treasury regulation section
1.409A-1(h) and shall mean with respect to an Employee, the complete termination
of the employment relationship between the Employee and the Company and/or all
affiliated employers within the meaning of Code Section 414(b) or (c), for any
reason other than death.

(c)
“Disability” means the Employee has a physical or mental impairment that would
entitle the Employee to benefits under the Company's long-term disability.



(iii)
If, during any fiscal year, an Employee ceases Continuous Service because of
Death, Disability, or Retirement, the Employee’s shares are determined by
multiplying the Restricted Share Units that would otherwise vest on the next
Vesting Date within the current fiscal year by a fraction determined by:

•
Numerator = number of months in the current fiscal year that the Employee was a
full time and eligible Employee, including the month in which the termination of
employment or eligibility ends, which shall be considered a full month.

•
Denominator = 12 months

All other unvested Restricted Share Units shall be forfeited.


B.
Notwithstanding anything to the contrary set forth in the Plan or this
Agreement, the Employee shall forfeit any undistributed Units awarded hereunder
in the event that:



(i)
The Employee is discharged by the Company from his or her employment with
Company for Cause. For purposes herein, “Cause” shall mean, with respect to
termination of Employee's employment by the Company, one or more of the
following occurrences: (i) Employee's willful and continued failure to perform
substantially the duties of Employee's position or to follow lawful instructions
of a senior executive or the Board of Directors, if such failure continues for a
period of five days after the Company delivers to Employee a written notice
identifying such failure; (ii) Employee's conviction of a felony or of another
crime that reflects adversely on the Company; or (iii) Employee’s engaging in
fraudulent or dishonest conduct, gross misconduct that is injurious to the
Company, or any misconduct that involves moral turpitude; or



(ii)
The Employee breaches any of his or her employee and ancillary agreements,
including without limitation, any confidentiality or non-solicitation obligation
documented by agreement (collectively, “Employee Agreement”). In addition, for
purposes herein, an Employee shall be





--------------------------------------------------------------------------------




deemed to have breached an Employee Agreement if the Employee seeks judicial
intervention to limit or nullify the terms of such agreement.


C.
In the event that an Employee has received a distribution under this Plan and
within twelve (12) months after a date of distribution to the Employee, (a) the
Company identifies facts that result in or, in the event of distribution as a
result of Retirement or Disability, would have resulted in a termination for
Cause or (b) the Employee breaches an Employee Agreement, then, in addition to
the forfeiture under Section B, the Employee agrees to repay the value of such
distribution made under this Award within thirty (30) days of the date of
written demand by the Company (“Clawback Amount”).



3.
PHANTOM DIVIDENDS

For any dividends declared and paid by the Company on the Common Stock, the same
amount of dividends shall be credited to the Award (“Phantom Dividends”) and
subject to the vesting schedule under Section 2 above. The amount of such
Phantom Dividends shall be accumulated (“Accumulated Phantom Dividends”) during
the period commencing on the date of the Award and ending on the Vesting Date.
Upon payment of the Award, such amount of Accumulated Phantom Dividends shall be
granted to the Employee in shares of Common Stock. The number of such shares to
be granted shall be determined by dividing the Accumulated Phantom Dividends by
the Market Value of the Common Stock on the Vesting Date, rounded up to the
nearest whole share. “Market Value” means, with respect to any Share of Common
Stock, the closing sales price of one Share of Common Stock for the market
trading day on the date of the determination (or if no sales of Shares of Common
Stock were reported on that date, on the last trading day on which sales of
Shares of Common Stock were reported) on The NASDAQ Stock Market LLC (“NASDAQ”),
or, if the Shares of Common Stock are not then listed on NASDAQ, on the
principal exchange on which the Shares of Common Stock are then listed for
trading, or, if no Shares of Common Stock are then listed for trading on any
exchange, the mean between the last reported “bid” and “asked” prices of one
Share of Common Stock, as reported by an over-the-counter market or by any other
customary financial reporting service or system then in use, for the market
trading day on the date of determination (or if there were no “bid” or “asked”
prices reported on that date, on the last trading day on which “bid” and “asked”
prices were reported), or, if no such reported prices are available, the fair
market value on such date of one Share of Common Stock as the Committee shall
determine consistently with the standards for determining fair market value
under Code section 409A and its interpretive regulations.


4.
DELIVERY OF SHARES

The shares granted by the Award will be delivered, without restriction, to the
Employee as soon as practical after the applicable Vesting Date, but no later
than thirty (30) days after the applicable Vesting Date. The Award will be
payable in Common Stock.


5.
TAXES

The payment of the Award at the applicable Vesting Date, under current
applicable laws, will result in various Federal and/or State taxes becoming due,
including, but not limited to, income and social security. The Employee is
responsible for the timely payment of these taxes, and provision will be made by
the Company to satisfy these obligations by withholding of shares equal in value
to the minimum amount of federal, state and local taxes required by the taxing
authorities.






--------------------------------------------------------------------------------




6.
AMENDMENT

In the event any new modifications or changes are made to existing laws that
render any or all of this Agreement illegal or unenforceable, this Agreement may
be amended to the extent necessary in order to carry out the intention of the
Award to the Employee.


7.
PLAN CONTROLLING

The Award is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Agreement, as authorized by the Plan. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan. All determinations and interpretations of the Committee shall be binding
and conclusive upon the Employee and his or her legal representatives.


8.
QUALIFICATION OF RIGHTS

Neither this Agreement nor the existence of the Award shall be construed as
giving the Employee any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the shares of Common Stock underlying
the Award until the certificates for the Common Stock have been issued and
delivered to the Employee.


9.
GOVERNING LAW

A.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana.



B.
The Plan and Award are intended to comply with Code Section 409A, to the extent
applicable, and it shall be interpreted and administered in accordance with such
intent. Notwithstanding any provisions in the Plan to the contrary, to the
extent that the Company has any stock which is publicly traded on an established
securities market or otherwise, any Award that is subject to Section 409A, if an
Employee who is a Specified Employee Separates from Service for any reason other
than death or Total Disability, then distribution of the Employee’s Vested
Accounts shall not commence earlier than six (6) months after the date of his
Separation from Service. Payments delayed by the preceding sentence shall be
accumulated and paid on the earliest administratively feasible date permitted by
such sentence. “Specified Employee” shall mean an individual who, at the time of
his Separation from Service, is a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) and Treasury regulation section 1.409A-1(i). For
purposes of the preceding sentence, the “specified employee identification date”
shall be December 31 (of the prior Plan Year) and the “specified employee
effective date” shall be the following April 1.



10.
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

A.
The Employee represents and warrants that he or she has received and reviewed a
Plan Memorandum, which summarizes the provisions of the Plan.



B.
The Company makes no representations or warranties as to the tax consequences of
and benefits vested or payable under this Award, and in no event shall Company
be responsible or liable for any taxes, penalties or interest assessed against
the Employee for any benefit or payment provided under this Award.





--------------------------------------------------------------------------------






11.
SUCCESSORS AND ASSIGNS

This agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.


12.
WAIVER

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.


13.
TITLES

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.


IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
Agreement, all as of the day and date first above written.


Kimball International, Inc.
 
 
By:
/s/ Julia Heitz Cassidy
 
JULIA HEITZ CASSIDY
Vice President,
General Counsel, Secretary
Kimball International, Inc.





The undersigned employee has read, acknowledged and accepts the terms of the
Award and the Plan.


 
 
 
 
Employee Signature
 
 
Date





